Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2021 has been entered.
Applicant’s arguments and amendments filed March 12, 2021 have been considered and are persuasive.  Claims 1, 2, 4 to 10, 12 to 16 and 18 to 20 are allowed with claims 3, 11 and 17 being cancelled. 
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that the top side of the back plate is an outermost surface of the luminaire assembly, the frame and the back plate together defining the enclosure configured to house the light source, the module cover on the top side of the back plate, the module cover housing and supporting the controller and the antenna of the wireless module above the top side of the back plate and positioned adjacent to the module opening, and the antenna configured to provide wireless transmission above the top side of the back plate and below the bottom side of the back plate in combination with all other features as claimed in claim 1.  Claims 2 and 4 to 6 depend on claim 1 and as such are also allowed.  Claim 7 is allowed because the prior art individual or taken as a whole does not teach the tab extending from the body of the back plate configured to engage the lip of the sidewall of the frame such that the tab is compressed and the back plate is retained within the frame under pressure in combination with all other features as claimed in claim 7.  Claims 8 to 10 and 12 to 15 depend on claim 7 and as such are also allowed.  Claim 16 is allowed because the prior art individual or taken as a whole does not teach the base comprising the pair of opposing edges, the hook extending from the first edge of the pair of opposing edges, and the tab extending from the second edge of the pair of opposing edges in combination with all other features as claimed in claim 16.  Claims 18 to 20 depend on claim 16 and as such are also allowed.
Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875